05/06/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0195



                                    No. DA 19-0195


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

JAMES HARLAN GARWOOD,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including June 9, 2020, within which to prepare, serve, and file its response

brief.




MPD


                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             May 6 2020